DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are partially persuasive.
Applicant argues that Merchant does not teach “wherein the destination host comprises a modified communication stack to disregard the original MAC address” examiner respectfully disagrees. According to applicant specification paragraph 8, it indicates that an alternative to SDN is a modified communication stack to eliminate the need for ARP in a communication network. It also states that the “layer 2 may be modified such that MAC addresses are discarded or utilized for another purpose” Merchant teaches that without reference to the MAC address specified in the packet (mapping to MAC addresses are discarded), by using location-identification information stored on the IP network (modified communication stack in a destination host), and, finally, in operation 240, forwarding the packet to the location on the IP network where the destination host is connected, the forwarding to said location done without reference (disregard the original MAC address) to the MAC address specified in the packet).

Applicant argues that the rejection of claims 8 and 18 are improper because Anand and Merchant both teach and rely on Transmission of ARP Traffic. Examiner respectfully disagrees. Jiang teaches the system of claim 1, wherein at least one of the plurality of network devices blocks ARP traffic. Jiang teaches in ¶7 ARP filtering, which can block an ARP packet with a designated IP address from interchanging between two data centers). Merchant teaches in ¶26 employ effective techniques to minimize or eliminate the broadcasting problem associated with the ARP procedure.  
Applicant’s argument with regards applicant’s amendment “wherein the plurality of network devices is configured to respond to an ARP request received from the transmitting host to eliminate ARP traffic in the SDN” are persuasive and therefore a new reference Cho (US 20080045221 A1) is relied upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 11-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (US 20150117216 A1) in view of Merchant (US 20150124817 A1), and further in view of Cho (US 20080045221 A1).
Regarding Claim 1, 11

Anand teaches:

A system to eliminate address resolution protocol ("ARP") traffic in a software-defined network ("SDN"), the system comprising: a controller in a control plane of the SDN (¶39-44 topology of data plane nodes is maintained at a SDN controller, and when adjacent data plane nodes are homed 
to different clusters, routing protocols, address resolution protocol (ARP), inter-cluster traffic): 

and comprising: a traffic routing subsystem to: generate a plurality of communication flows (¶35 When data plane node C receives a packet associated with a new flow (a traffic routing subsystem), it does not know where to forward the packet.  Thus it sends the packet to its managing SDN controller (SDN controller 210 in this example).  SDN controller 210 receives the packet, and it programs a new flow entry based on its associated prefix and dynamic next-hop (generating a plurality of communication flows).  It then sends the new flow entry to data plane node C. Data plane node C then forwards the packet according to the new flow entry); and 

program a plurality of network devices in a data plane based on the plurality of communication flows (¶33 The main task of data plane nodes A-G is to forward packets within the data plane nodes from an ingress port to an egress port, according to the rules in flow tables programmed by the one or more SDN controllers, Each flow entry contains a set of actions (program the plurality of network devices) such as forwarding packets (communication flows) to a given port), For the first packet in a new flow, the forwarding element often forwards the packet to the network controller to trigger the new flow being programmed and new dynamic next-hop route being set); and 

a communication flow subsystem in communication with a data plane (¶32 fig. 2 SDN system (communication flow subsystem) SDN system 200 contains a number of data plane nodes A-G and SDN controller 210.  Data plane nodes A-G and SDN controller 210 may be implemented in compliance with a SDN 
standard such as the OpenFlow standards¶33 packets within the data plane nodes); and 

a plurality of network devices in the data plane (¶33 packets within the data plane nodes, fig 2 nodes A-G (plurality of devices within the data plane) is to forward packets within the data plane nodes from an ingress port to an egress port, according to the rules in flow tables), each of the plurality of network devices comprising: a communication subsystem in communication with at least one other network device in the data plane, the communication subsystem to: receive at least a portion of the plurality of communication flows from the communication flow subsystem (¶35 When data plane node C receives a packet associated with a new flow (communication subsystem), it does not know where to forward the packet.  Thus it sends the packet to its managing SDN controller (SDN controller 210 in this example).  SDN controller 210 receives the packet, and it programs a new flow entry based on its associated prefix and dynamic next-hop (generating a plurality of communication flows).  It then sends the new flow entry to data plane node C. Data plane node C then forwards the packet according to the new flow entry ¶33 packets within the data plane nodes, fig 2 nodes A-G (plurality of devices within the data plane) is to forward packets within the data plane nodes from an ingress port to an egress port, according to the rules in flow tables); 

receive a packet from a transmitting host in communication with the data plane (¶35 data plane node C receives a packet associated with a new flow (from a transmitting host), ¶33 main task of data plane nodes A-G is to forward packets within the data plane nodes from an ingress port to an egress port, according to the rules in flow tables programmed by the one or more SDN controllers); 

Anand does not teach:

determine a destination host specified in the packet without reliance on an original media access control ("MAC") address in the packet; and 

route the packet to the destination host; wherein the plurality of network devices is configured to respond to an ARP request received from the transmitting host to eliminate ARP traffic in the SDN.

Merchant teaches:

determine a destination host specified in the packet without reliance on an original media access control ("MAC") address in the packet (fig. 2 ¶31 identifying the IP address of a destination host designated in the packet in operation 220, determining in operation 230 the location on the IP network where the destination host designated by the packet is connected, without reference to the MAC address specified in the packet, by using location-identification information stored on the IP network, and, finally, in operation 240, forwarding the packet to the location on the IP network where the destination host is connected, the forwarding to said location done without reference to the MAC address specified in the packet (packet without reliance on an original media access control ("MAC") address in the packet)); and 

route the packet to the destination host (¶31 forwarding the packet to the location on the IP network where the destination host is connected, the forwarding to said location done without reference to the MAC address specified in the packet).


Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anand in light of Merchant in order for handling ARP request packets by eliminating (or significantly reducing) one of the most common sources of broadcast or flooded traffic (which is especially important for cloud and data center networks, and improving network scaling properties by allowing networks to operate with forwarding tables based on IP addresses along with local forwarding tables having the MAC addresses of locally attached hosts, rather than operating with forwarding tables which generally store an IP address and MAC address pair for all hosts/end devices connected to the network (Merchant ¶30).

Anand-Merchant does not teach:

wherein the plurality of network devices is configured to respond to an ARP request received from the transmitting host to eliminate ARP traffic in the SDN.

Cho teaches:

wherein the plurality of network devices is configured to respond to an ARP request received from the transmitting host to eliminate ARP traffic in the SDN (¶22 MAC address of the target terminal delivered to the router as the ARP response, the SCB connected to the external network may broadcast the ARP request from the router inside the network, ¶19 MAC address of the default router 15 is statically set in the SCB to eliminate the network traffic caused by the ARP frame (eliminating the ARP traffic), thereby eliminating the necessity of the address learning function, FIG. 2, the RAS backbone network, keeping static the MAC address of the external default router 15 connected thereto in order to mediate the egress frame (SDN network)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anand-Merchant in light of Cho in order for treating handovers in a bridge-based RAS (Cho ¶8).

Regarding Claim 2, 12

Anand-Merchant-Cho teaches:

The system of claim 1.

Merchant teaches:

The system of claim 1, wherein the destination host comprises a modified communication stack to disregard the original MAC address (¶31 without reference to the MAC address specified in the packet, by using location-identification information stored on the IP network (modified communication stack), and, finally, in operation 240, forwarding the packet to the location on the IP network where the destination host is connected, the forwarding to said location done without reference (disregard the original MAC address) to the MAC address specified in the packet). Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anand in light of Merchant in order for handling ARP request packets by eliminating (or significantly reducing) one of the most common sources of broadcast or flooded traffic (which is especially important for cloud and data center networks, and improving network scaling properties by allowing networks to operate with forwarding tables based on IP addresses along with local forwarding tables having the MAC addresses of locally attached hosts, rather than operating with forwarding tables which generally store an IP address and MAC address pair for all hosts/end devices connected to the network (Merchant ¶30).


Regarding Claim 3, 13

Anand-Merchant-Cho teaches:

The system of claim 1.

Merchant teaches:

The system of claim 1, wherein a MAC address data field in the packet is repurposed to communicate another type of information (¶8 The host on the local subnet having the IP address in question signals that it is the correct destination host through an ARP response packet it prepares by modifying the target MAC address field of the ARP packet with it's own MAC address (repurposed to communicate another type of information))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anand in light of Merchant in order for handling ARP request packets by eliminating (or significantly reducing) one of the most common sources of broadcast or flooded traffic (which is especially important for cloud and data center networks, and improving network scaling properties by allowing networks to operate with forwarding tables based on IP addresses along with local forwarding tables having the MAC addresses of locally attached hosts, rather than operating with forwarding tables which generally store an IP address and MAC address pair for all hosts/end devices connected to the network (Merchant ¶30).


Regarding Claim 5, 15

Anand-Merchant-Cho teaches:

The system of claim 1.

Merchant teaches:

The system of claim 1, wherein the communication subsystem generates a modified MAC address and substitutes the modified MAC address for the original MAC address in the packet (¶8 local subnet (subsystem), The host on the local subnet having the IP address in question signals that it is the correct destination host through an ARP response packet it prepares by modifying the target MAC address field of the ARP packet with its own MAC address (substitutes the modified MAC address for the original MAC address in the packet))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anand in light of Merchant in order for handling ARP request packets by eliminating (or significantly reducing) one of the most common sources of broadcast or flooded traffic (which is especially important for cloud and data center networks, and improving network scaling properties by allowing networks to operate with forwarding tables based on IP addresses along with local forwarding tables having the MAC addresses of locally attached hosts, rather than operating with forwarding tables which generally store an IP (Merchant ¶30).


Regarding Claim 6, 16

Anand-Merchant-Cho teaches:

The system of claim 5.

Merchant teaches:

The system of claim 5, wherein the modified MAC address comprises a MAC address of the destination host (¶8 determine the MAC address of the destination host, The host on the local subnet having the IP address in question signals that it is the correct destination host through an ARP response packet it prepares by modifying the target MAC address field of the ARP packet with its own MAC address,)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anand in light of Merchant in order for handling ARP request packets by eliminating (or significantly reducing) one of the most common sources of broadcast or flooded traffic (which is especially important for cloud and data center networks, and improving network scaling properties by allowing networks to operate with forwarding tables based on IP addresses along with local forwarding tables having the MAC addresses of locally attached hosts, rather than operating with forwarding tables which generally store an IP address and MAC address pair for all hosts/end devices connected to the network (Merchant ¶30).

Regarding Claim 7, 17

Anand-Merchant-Cho teaches:

The system of claim 5.

Merchant teaches:

The system of claim 5, wherein the controller provides the MAC address of the destination host to the at least one of the plurality of network devices in the data plane (¶8 The ARP response packet is then forwarded back to the source host (ARP response packet having the MAC address of the destination host is forwarded to the source host (network device in the data plane)).  The source host now has the destination MAC address it needs to properly label IP packets for forwarding to the intended destination host). Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anand in light of Merchant in order for handling ARP request packets by eliminating (or significantly reducing) one of the most common sources of broadcast or flooded traffic (which is especially important for cloud and data center networks, and improving network scaling properties by allowing networks to operate with forwarding tables based on IP addresses along with local forwarding tables having the MAC addresses of locally attached hosts, rather than operating with forwarding tables which generally store an IP address and MAC address pair for all hosts/end devices connected to the network (Merchant ¶30).

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anand-Merchant-Cho as applied to claim 3 above, and further in view of Neilson (US 20050018643 A1).

Regarding Claim 4, 14

Anand-Merchant-Cho does not teach:

The system of claim 3, wherein the MAC address data field in the packet is repurposed to represent one of a message type and a message priority.

Neilson teaches:

The system of claim 3, wherein the MAC address data field in the packet is repurposed to represent one of a message type and a message priority (¶85 message type bit in the MAC address field will be set to 0 to distinguish this message). Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anand-Merchant-Cho in light of Neilson in order to provide an apparatus and methods for wireless communication between multiple devices of a process control system (Neilson ¶6).

s 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anand-Merchant-Cho as applied to claim 1 above, and further in view of Jiang (US 20170310641 A1).

Regarding Claim 8, 18

Anand-Merchant-Cho does not teach:

The system of claim 1, wherein at least one of the plurality of network devices blocks ARP traffic.

Jiang teaches:

The system of claim 1, wherein at least one of the plurality of network devices blocks ARP traffic (¶7 ARP filtering, which can block an ARP packet with a designated IP address from interchanging between two data centers).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anand-Merchant-Cho in light of Jiang in order for the ARP packet of the gateway not be forwarded across data centers so that the hosts in a data center should always use the gateway that is located in the same data center as their default gateway (Jiang ¶7)

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anand-Merchant-Cho as applied to claim 1 above, and further in view of Chanda (US 20170093618 A1).
Regarding Claim 9, 19

Anand-Merchant-Cho does not teach:

The system of claim 1, wherein the original MAC address comprises one of a fixed value and a random value.

Chanda teaches:

(¶14 PMAC value in the source MAC address of the ARP request packet). Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anand-Merchant-Cho in light of Chanda in order to generate an address resolution protocol (ARP) query in order to learn the destination MAC address (Chanda ¶13).



Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anand-Merchant-Cho as applied to claim 1 above, and further in view of Smith (US 20170026292 A1).

Regarding Claim 10, 20

Anand-Merchant-Cho does not teach:

The system of claim 1, wherein at least one of the transmitting host and the destination host comprise a device in an electric power system.

Smith teaches:

The system of claim 1, wherein at least one of the transmitting host and the destination host comprise a device in an electric power system (¶11 SDN networking technologies offer a variety of advantages that are advantageous in electric power systems, ¶16 A logical communication 
link may encompass any number of physical links and forwarding elements used to make a connection between the communicating hosts). Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anand-Merchant-Cho in light of Smith in order to provide modern electric power distribution and transmission systems that may incorporate a variety of communication technologies that may be used to monitor and protect the system (Smith ¶10).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        01/11/2022